UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




            United States Court of Appeals
                              For the Seventh Circuit
                              Chicago, Illinois 60604

                           Submitted September 25, 2006*
                            Decided November 22, 2006

                                        Before

                       Hon. RICHARD A. POSNER, Circuit Judge

                       Hon. TERENCE T. EVANS, Circuit Judge

                       Hon. ANN CLAIRE WILLIAMS, Circuit Judge

No. 05-4546

HOLLIS B. MEMBERS,                             Appeal from the United States District
    Plaintiff-Appellant,                       Court for the Southern District of
                                               Indiana, Terre Haute Division
      v.
                                               No. 2:02-cv-265-JDT-WTL
CRAIG HANKS, et al.,
     Defendants-Appellees.                     John Daniel Tinder,
                                               Judge.

                                      ORDER

       Indiana state prisoner Hollis Members appeals the enforcement of a
settlement agreement that resolved a civil suit he filed under 42 U.S.C. § 1983,
alleging that prison officials failed to protect him from other prisoners. The district
court ruled that the agreement was valid and enforced the settlement. We affirm.

      Members’s complaint alleged that despite warnings, prison officials failed to
transfer him to another prison before he was assaulted by several other inmates.

      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-4546                                                                   Page 2

While his suit was pending in the district court, Members again requested a
transfer to another facility—this time so he could be in a prison that was more
convenient for his visitors. Shortly after Members made this request, the district
court held a pretrial conference with the parties; according to the docket entry for
this meeting, Members said that he “would dismiss this action” if his request for a
transfer to a new facility was approved, and the defendants agreed to try to
expedite the transfer. Within a week of the conference, Members’s transfer was
approved. But on the same day that Members received his approval, he wrote the
court that he had changed his mind about his offer of dismissal because he realized
that he had “suffered far too great to dismiss the suit.”

       The case went forward for another two years, during which time Members
repeatedly was unsuccessful in persuading the defendants to settle. (Indeed, in one
exchange, defendant’s counsel wrote, “[y]ou fooled me once with a promise to settle,
Mr. Members. You won’t fool me twice.”) Then, five weeks before trial, the
defendants moved to dismiss the case, arguing that the district court should enforce
the settlement to which the parties agreed at the pretrial conference two years
earlier. Members opposed the motion, arguing that the agreement was not
enforceable because the pretrial conference was not labeled a “settlement
conference,” because he never agreed to the terms of an agreement, and because he
never signed a written contract. The district court determined that the parties had
formed a valid agreement, and enforced Members’s offer to dismiss. Specifically,
the court ruled that the enforceability of the agreement did not depend upon
whether the conference was called a “settlement conference” or whether the
agreement was written. The court also concluded that the record contained
sufficient evidence that Members had in fact agreed to settle his claim. We review
the district court’s decision to enforce a settlement agreement for an abuse of
discretion. Sims-Madison v. Inland Paperboard and Packaging, Inc. 379 F.3d 445,
448 (7th Cir. 2004).

       On appeal, Members argues that the district court abused its discretion by
ruling that the settlement agreement was valid because he was not aware that he
was entering into an enforceable contract.

       Settlement agreements are considered contracts that are governed by state
contract law, and here we look to Indiana law, Sims-Madison 379 F.3d at 448. In
Indiana, a meeting of the minds is an essential element to the formation of a valid
contract. Fox Dev., Inc. v. England, 837 N.E.2d. 161, 165 (Ind. Ct. App. 2005). The
parties must both have the same intent to form a contract. Zimmerman v.
McColley, 826 N.E.2d 71, 77 (Ind. Ct. App. 2005). But their subjective intent is not
relevant; rather, Indiana courts look to the outward manifestation of the parties’
intent to determine if there truly has been a meeting of the minds. Id.
No. 05-4546                                                                     Page 3

       The district court correctly ruled that the record shows that both parties
intended to form a contract, and the agreement was therefore the result of a
meeting of the minds. First, on the day that Members received the transfer, he
wrote to the court acknowledging his promise to dismiss his claim and asking to be
let out of the agreement. In addition, the judge’s docket entry for the pretrial
meeting describes the offer of dismissal at the conference and that defendants’
counsel agreed to make an effort to expedite the transfer. Finally, the defendants’
counsel testified via affidavit that he believed that the parties agreed to a
settlement at the pretrial conference. Based on these facts, the district court did
not abuse its discretion.

       Members also argues that the court improperly enforced a settlement
agreement that was unconscionable because he was under duress when he agreed
to it and that he feared for his safety if he remained at the prison. The defendants
point out, however, that Members did not raise this argument until his appeal.
Plaintiffs waive arguments against the enforcement of a settlement that they do not
raise to the district court. Pohl v. United Airlines, Inc., 213 F.3d 336, 340 (7th Cir.
2000). As the district court specifically noted, Members did not allege any coercion
or duress in the agreement that he made. Accordingly, Members has waived any
argument that the settlement is not enforceable because he was under duress.

                                                                          AFFIRMED.